original jurisdiction in these matters. NRS 34.160; NRS 34.170. Further,
petitioner did not demonstrate an unconstitutional prior restraint of his
First Amendment rights. NRS 34.185.
            Petitioner has raised the same underlying issue in at least five
other original filings in this court.       Braunstein v. Eighth Judicial Dist.
Court, Docket No. 62546 (Order Denying Petition, March 8, 2013);
Braunstein v. Eighth Judicial Dist. Court, Docket No. 57751 (Order
Denying Petition, April 4, 2011); Braunstein v. Eighth Judicial Dist.
Court, Docket No. 54122 (Order Denying Petition, August 24, 2009);
Braunstein v. Eighth Judicial Dist. Court, Docket No. 53127 (Order
Denying Petition, February 4, 2009); Braunstein v. State, Docket No.
40018 (Order Denying Petition, August 22, 2002). Petitioner is cautioned
that statutory credits may be forfeited if he files frivolous documents in a
civil action. NRS 209.451. Repeatedly raising the same issue constitutes
frivolous action. Accordingly, we
            ORDER the petitions DENIED.


                                              Pidatay                 C.J.
                                    Pickering


                                                  ted.4-72%_1         J.
                                    Hardesty



                                    Parraguirre




                                        2
                cc:   Hon. Michael Villani, District Judge
                      Hon. Kathy A. Hardcastle, District Judge
                      Steven Samuel Braunstein
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                    3
(0) I 947A